Walker, J.
We have not hitherto, nor do we now recognize the law limiting the time, after presentment and rejection, to the commencement of suits against executors and administrators, as properly a statute of limitations, suspended by the present Constitution.
It is one of the regulations of our probate system, which imposes the loss of the claim, if the party neglects to bring his suit within the time required to facilitate the settlement of the estates of deceased persons.
The reason which operated upon the minds of the framers of our Constitution could not have influenced this case. The claim was presented and rejected in January, 1867, and suit was not brought until the following October, but the courts of the State were open during all this time, and no authoritative decision had been made recognizing the suspension of the limitation laws.
Were the law in question, however, to be regarded as a statute of limitation or of rest, these facts would not influence the case.
But the judgment of the District Court, in this case, must be reversed, and the cause dismissed.
Beversed and dismissed.